UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2352


JOHN C. SCOTCHEL, JR.,

                   Plaintiff - Appellant,

            v.

JESSICA H. DONAHUE RHODES, individually and as attorney for the Office of
Disciplinary Counsel who represents the Lawyer Disciplinary Board regarding
plaintiff’s law license; RACHAEL L. FLETCHER CIPOLETTI, individually and
as Chief Lawyer Disciplinary Counsel and Supervisor of defendant Jessica
Donahue Rhodes regarding plaintiff’s law license; ROBIN JEAN DAVIS,
individually, and as Administrator of plaintiff’s law license; BRENT D.
BENJAMIN, individually, and as Administrator of plaintiff’s law license; MENIS
E. KETCHUM, individually, and as Administrator of plaintiff’s law license;
MARGARET L. WORKMAN, individually, and as Administrator of plaintiff’s law
license; ALLEN HAYES LOUGHRY, II, individually, and as Administrator of
plaintiff’s law license; THE WEST VIRGINIA STATE BAR, an authorized agency
of the West Virginia Supreme Court, and its duly authorized Executive Officer;
ANITA CASEY; THE LAWYER DISCIPLINARY BOARD, an authorized
agency of the West Virginia Supreme Court and its duly authorized Executive
Chairperson; STEVEN K. NORD,

                   Defendants - Appellees,

            and

ALLAN N. KARLIN, a/k/a Allan N. Karlin and Associates, individually;
DEBORAH LYNN ROBINSON, individually; JEANNE R. RUSSELL,
individually,

                   Defendants.
Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:17-cv-03353)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Charles Scotchel, Jr., Appellant Pro Se. Susan L. Deniker, Richard Michael Yurko,
STEPTOE & JOHNSON PLLC, Bridgeport, West Virginia; Thomas E. Buck, David Lee
Wyant, BAILEY & WYANT, PLLC, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      John Charles Scotchel, Jr., appeals the district court’s orders denying relief on his

42 U.S.C. § 1983 (2012) complaint, denying his motion to alter or amend the judgment,

and imposing sanctions pursuant to Fed. R. Civ. P. 11. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Schotchel v. Rhodes, No. 2:17-cv-03353 (S.D.W. Va. Mar. 26, 2018; Oct. 11,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3